                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE



CHAD LARKIN
and                                              )
GENNY LARKIN                                     )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )       DOCKET NO: 2:18-cv-02636-TLP-dkv
                                                 )      JURY DEMAND
JONATHAN DAY a/k/a JJ DA BOSS,                   )
PILGRIM OPERATIONS, LLC                          )
(formerly listed as PILGRIM FILMS                )
& TELEVISION, L.L.C.                             )
d/b/a PILGRIM MEDIA GROUP AND                    )
OPERATIONS),                                     )
and                                              )
DISCOVERY, INC.,                                 )
                                                 )
               Defendants.                       )


                          AGREED STIPULATION OF DISMISSAL

       Comes now the parties and, having filed a Notice of Settlement on January 22, 2020, (ECF

No. 75.) hereby file this stipulation of dismissal with prejudice of all claims pending before this

Honorable Court. It is further stipulated that each party will bear its own costs.

       Said dismissal is pursuant to FRCP 41(a)(1)(A) and Local Rule 83.13.




Approved for Entry:

/s/David J. Weissman
David J. Weissman (#25188)
Raybin & Weissman, P.C.
424 Church Street, Suite 2120
Nashville, TN 37219
Attorney for Plaintiffs


                                                  1
/s/Randall J. Fishman
Randall J. Fishman (#7097)
Joseph Horowitz (#36353)
Ballin, Ballin & Fishman, P.C.
200 Jefferson Avenue, Suite 1250
Memphis, TN 38103
Attorneys for Defendant Jonathan Day
a/k/a JJ Da Boss

/s/Howard Brett Manis
Howard Brett Manis (#16202)
The Cochran Firm
One Commerce Square, Suite 1700
Memphis, TN 38103
Attorneys for the Plaintiffs

/s/Ronna D. Kinsella
Ronna D. Kinsella (#24549)
Glassman, Wyatt, Tuttle & Cox, P.C.
26 N. Second Street
Memphis, TN 38103
Attorneys for Defendants Pilgrim Operations, LLC
and Discovery, Inc.




                                             2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing was served via CM/ECF filing to the
following:

Randall J. Fishman, Esq.
Joseph Horowitz, Esq.
Ballin, Ballin & Fishman, P.C.
200 Jefferson Avenue, Suite 1250
Memphis, TN 38103
Attorneys for Defendant Jonathan Day
a/k/a JJ Da Boss

Howard Brett Manis, Esq.
The Cochran Firm
One Commerce Square, Suite 1700
Memphis, TN 38103
Attorneys for the Plaintiffs

Ronna D. Kinsella, Esq.
Glassman, Wyatt, Tuttle & Cox, P.C.
26 N. Second Street
Memphis, TN 38103
Attorneys for Defendants Pilgrim Operations, LLC
and Discovery, Inc.


       On the 9th day of March, 2020.


                                          /s/ David J. Weissman
                                          David J. Weissman




                                             3
